*197ON REHEARING.
per Curiam|
;/u submitted to the Supreme Court the following question, towit;
l.tay p purchaser on credit of movable property validly give it in pledge to a third person, who knows that ha has not paid the pries (hut is otherwise in good faith), so as to vest in the pledgee a right superior to that of the vendor whose privilege thereupon ceases (?) hy reason of the property having passed out of the possession of the vendee?
The court answered; Yes.
Our former decree is therefore reinstated and made the final judgment herein.
New Orleans, La, March 1920.